Case 1:14-cv-01102-RGA Document 153 Filed 01/21/20 Page 1 of 3 PageID #: 20091



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

                                               )
M2M SOLUTIONS LLC, ET AL.,                     )
                                               )
               Plaintiff,                      )
                                               )
               v.                              )
                                               )          C.A. No. 1:14-CV-01102-RGA
SIERRA WIRELESS AMERICA INC. ET                )
AL.,                                           )
                                               )
               Defendant.                      )
                                               )
                                               )

                                 STIPULATION AND ORDER

        IT IS HEREBY STIPULATED by the parties, subject to the approval of the Court, that

the following deadlines set forth in the Court’s Scheduling Order (D.I. 93) shall be extended as

follows:

        (1) Fact Discovery Deadline: January 24, 2020.1

        (2) Amended Infringement and Invalidity Contentions: January 31, 2020

        (3) Opening Expert Reports: February 21, 2020

        (4) Rebuttal Expert Reports: March 27, 2020

        (5) Reply Expert Reports: April 24, 2020

        (6) Close of Expert Discovery: May 15, 2020

        The reason for this request is to allow sufficient time for the parties to complete fact and

expert discovery and based upon the teleconference with this Honorable Court on December 20,

2019.

1
  It is agreed and understood that the depositions of Phil and Eveline Wesby may be taken
through the end of January 2020.
Case 1:14-cv-01102-RGA Document 153 Filed 01/21/20 Page 2 of 3 PageID #: 20092




Respectfully submitted,                STAMOULIS & WEINBLATT LLC

Dated: January 21, 2020                   /s/Stamatios Stamoulis
                                          Stamatios Stamoulis #4606
OF COUNSEL                                  stamoulis@swdelaw.com
                                          Richard C. Weinblatt #5080
Wendy Verlander                             weinblatt@swdelaw.com
wverlander@blackbird-tech.com             800 N. West Street, Third Floor
Jeffrey D. Ahdoot                         Wilmington, DE 19801
jahdoot@blackbird-tech.com                Telephone: (302) 999-1540
Blackbird Tech LLC d/b/a
Blackbird Technologies                    Eric H. Findlay
One Boston Place, Suite 2600                efindlay@findlaycraft.com
Boston, MA 02108                          Brian Craft
617.307.7100                                bcraft@findlaycraft.com
                                          Debby Gunter
                                            dgunter@findlaycraft.com
                                          Kelce S. Wilson
                                            kwilson@findlaycraft.com
                                          FINDLAY CRAFT, P.C.
                                          102 North College Avenue
                                          Suite 900
                                          Tyler, Texas 75702
                                           (903) 534-1100
                                           (903) 534-1137 - Fax

                                       Attorneys for Plaintiff
                                       BLACKBIRD TECH LLC d/b/a BLACKBIRD
                                       TECHNOLOGIES


                                       MORRIS, NICHOLS, ARSHT & TUNNELL LLP
OF COUNSEL:
                                          /s/Jeremy A. Tigan
Jennifer Hayes                            Thomas C. Grimm (#1098)
NIXON PEABODY LLP                         Jeremy A. Tigan (#5239)
300 South Grand Avenue                    Stephen J. Kraftschik (#5623)
Suite 4100                                1201 North Market Street
Los Angeles, CA 90071-3151                P.O. Box 1347
(213) 629-6000                            Wilmington, DE 19899-1347
                                          (302) 658-9200
Ronald F. Lopez                           tgrimm@mnat.com
NIXON PEABODY LLP                         jtigan@mnat.com
One Embarcadero Center, Suite 3200        skraftschik@mnat.com
San Francisco, CA 94111



                                      2
Case 1:14-cv-01102-RGA Document 153 Filed 01/21/20 Page 3 of 3 PageID #: 20093



(415) 984-8200                               Attorneys for Sierra Wireless America, Inc.
                                             and Sierra Wireless Inc.




SO ORDERED this _____ day of January 2020.




UNITED STATES DISTRICT JUDGE




                                         3
